DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.
Applicant’s election without traverse of Group I (Claims 1-6 and 15-20) in the reply filed on 01/26/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (CA 2830935 A1, hereinafter Aitchison) in view of Hsu et al. (US 20150076119 A1, hereinafter Hsu) and in further view of Flamm et al. (JP 2019107698 A, hereinafter Flamm).  
Regarding claim 1, Aitchison discloses a method of gas metal arc welding (GMAW) (Para. 0014, lines 3-4, “…deposited by a welding process such as, for example, a process selected from MIG welding…”) an Inconel part to a stainless steel part (Para. 0062, lines 10-11, “…matrix material maybe selected from…stainless steel, Inconel alloys…”, where, Para. 0062, lines 3-4, “Those having ordinary skill may select a suitable welding wire based on the material from which the surface on which the overlay is to be applied is composed.”), the method comprising: 
forming a weldable joint between a first surface of the Inconel part having a first thickness and a second surface of a stainless steel part having a second thickness (Para. 0034, lines 2-5, “Multilayer overlay 100 includes two distinct layers and is applied to a base material 110 to protect all or a region of the surface 112 of the base material 110 from corrosive, erosive, and/or abrasive conditions.”, where the overlay is considered the joint) at the weldable joint that is greater than the first thickness (Page 33, Claim 26, “…thickness of the first layer is in the range of 3 to 15 mm.”, and Claim 27, “…thickness of the second layer is in the range of 3 to 8 mm.”); 
welding the Inconel part to the stainless steel part along the weldable joint (Para. 0058, lines 3-4, “…conducting at least two welding passes with the apparatus to form an inner and an 

    PNG
    media_image1.png
    366
    733
    media_image1.png
    Greyscale

Modified Figure 1, Aitchison
Aitchison does not disclose:
Using a welding system having a constant voltage welding power source,
welding with the welding torch,
delivering an output from the welding power source to the welding torch during welding, wherein the output of the welding power source is in the range of 100 amps to 400 amps and in the range of 14 volts to 30 volts; and
delivering a continuous weld wire to a contact tip of the welding torch during welding, wherein a feed rate of the weld wire is in the range of 3 m/min. to 9 m/min.
However, Hsu discloses, in the similar field of welding methods, a welding system having a constant voltage (Para. 0003, lines 8-9, “…processes are often grouped…categories as…constant voltage processes…”), using a welding torch (Para. 0004, lines 4-5, “…wire is continuously fed from a spool through welding torch where a charge is imparted to the wire to 
	One of ordinary skill in the art would have been motivated to make these modification as constant voltage, welding torches, and continuous wire feeding in gas metal arc welding are all commonly known features in the art as stated in Hsu, Background, Para. 0003-0004. While the amp and voltage range depend on a multitude of factors as stated by Hsu, Para. 0086, lines 1-6, “Regarding the particular DCEN processes involved, these will typically be performed at currents and voltages selected based at least in part on the electrode diameter, the electrode extension (e.g., contact tip to plate), the welding position, the workpiece or base plate type and diameter, the travel speed and deposition rates, the wire feed speed, and so forth.”, where the example range given by Hsu is typically known in the art.
Furthermore, Flamm discloses, in the similar field of welding processes, a weld wire feed rate within the range of 3-9 m/min (Page 6, Para. 4, lines 4-5, “…semi-automatic GMAW feed rates are typically in the range of 75 to 400 in / min.”, which converted to meters is 1.905 to 10.16 m/min). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method from Aitchison with specific wire feed rate as taught by Flamm.
.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (CA 2830935 A1, hereinafter Aitchison) in view of Hsu et al. (US 20150076119 A1, hereinafter Hsu) and in view of Flamm et al. (JP 2019107698 A, hereinafter Flamm) and in further view of Penn et al. (US 20150315710 A1, hereinafter Penn).
Regarding claim 2, modified Aitchison teaches the method according to claim 1, as set forth above.
Modified Aitchison does not disclose: 
Wherein the Inconel part includes Inconel 625 alloy and the stainless steel part includes stainless steel 316 alloy.
However, Penn discloses, in the same field of welding processes, a cladding or welding material that includes Inconel 625 alloy and stainless steel 316 alloy (Page 21, Claim 8, “…cladding material composition is selected from the group consisting of…Inconel 625…Stainless Steel 316…”, where in Para. 0057, line 1, “Cladding is a welding process…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Inconel and stainless steel matrix materials from modified Aitchison with the specific Inconel 625 and stainless steel 316 alloys as taught by Penn.

Regarding claim 3, modified Aitchison teaches the method according to claim 2, as set forth above, discloses wherein the weld wire is an Inconel alloy (Inherently disclosed in Aitchison, Para. 0062, lines 3-4, “Those having ordinary skill may select a suitable welding wire based on the material from which the surface on which the overlay is to be applied is composed.”, where the material can be selected from, Para. 0062, lines 10-11, “…matrix material may be selected from…Inconel alloys…” ).
Regarding claim 4, modified Aitchison teaches the method according to claim 3, as set forth above.
Modified Aitchison does not disclose:
Wherein the weld wire has a diameter in the range of 0.025 inches (0.635 mm) to 0.045 inches (1.14 mm).
However, Flamm discloses, a weld wire with a diameter in the range of 0.025-0.045 inches (Page 5, Para. 3, lines 4-6, “…diameter of the electrode used in gas metal arc welding (GMAW) is typically 0.07 to 0.24 centimeters)…But may be as large as 0.41 centimeters (0.16 inches)…”, where the range of 0.07-0.41 cm is 0.7-4.1 mm and includes values that overlap with the range of 0.635 – 1.14 mm). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method in modified Aitchison with the weld wire diameter values as taught by Flamm.

Regarding claim 5, modified Aitchison teaches the method according to claim 2, as set forth above, discloses wherein the first thickness is less than the 35% of the second thickness (Inherently disclosed in Aitchison, Page 33, Claim 26, “…thickness of the first layer is in the range of 3 to 15 mm.”, and Claim 27, “…thickness of the second layer is in the range of 3 to 8 mm.”, where the maximum thickness of a layer is 15 mm and 35% of 15 mm is 5.25 mm, which the other layer contains values from 3-8 mm).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (CA 2830935 A1, hereinafter Aitchison) in view of Hsu et al. (US 20150076119 A1, hereinafter Hsu) and in view of Flamm et al. (JP 2019107698 A, hereinafter Flamm) and in view of Penn et al. (US 20150315710 A1, hereinafter Penn) and in further view of Hutchison et al. (US 20140367370 A1, hereinafter Hutchison).
Regarding claim 6, modified Aitchison teaches the method according to claim 5, as set forth above, discloses wherein the output of the welding power source is greater than 250 amps (Inherently disclosed from the teaching of Hsu, Para. 0086, lines 7-8, “…with currents ranging from 150 to 450 Amps.”), and the second thickness is in the range of 3 mm to 5 mm (Inherently disclosed in Aitchison,  Page 31, Claim 19, “…thickness of the second layer is in the range of 3 to 8 mm.”).
Modified Aitchison does not disclose:
Wherein the output of the welding power source less than 20 volts,
wherein the weld wire has a diameter in the range of 0.025 inches (0.635 mm) to 0.045 inches (1.14 mm).
However, Hutchison discloses, in the similar field of welding processes, a welding power source with less than 20 volts (Para. 0021, lines 11-12, “…voltage level 60 may be between approximately 15 to 25 volts…”. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method in modified Aitchison with the more specific voltage interval as taught by Hutchison.
	One of ordinary skill in the art would have been motivated to make this modification as the voltage can vary as stated by Hutchison on the, Para 0021, lines 3-6, “…different ranges based at least in part on the desired weld parameters input via the operator interface, the electrode, the feed rate of the electrode, the gas, the work piece, or any combination thereof…”.
	Furthermore, it is noted that Aitchison states that those with ordinary skill in the art will anticipate changes to values in the welding process depending on the materials used, Para. 0064, lines 4-7, “Those having ordinary skill in welding may readily select suitable feed rates, voltages, currents, and any other welding device settings, based on the character of the surface and the welding wire used.”. From Aitchison, this means that different ranges of values are inherently known to those with ordinary skill in the art but for the purposes of substantive examination, the specific ranges have been found in prior art as well.
Additionally, Flamm discloses, a weld wire with a diameter in the range of 0.025-0.045 inches (Page 5, Para. 3, lines 4-6, “…diameter of the electrode used in gas metal arc welding (GMAW) is typically 0.07 to 0.24 centimeters)…But may be as large as 0.41 centimeters (0.16 inches)…”, where the range of 0.07-0.41 cm is 0.7-4.1 mm and includes values that overlap with 
	One of ordinary skill in the art would have been motivated to make this modification as for different processes and base substrates, the diameter values for the weld wire are known in the art as being typical as stated by Flamm, “Page 5, Para. 3, lines 4-6, “…diameter of the electrode used in gas metal arc welding (GMAW) is typically…”.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (CA 2830935 A1, hereinafter Aitchison) in view of Lee (KR 20180087883 A) and in view of Hsu et al. (US 20150076119 A1, hereinafter Hsu) and in view of Flamm et al. (JP 2019107698 A, hereinafter Flamm).
Regarding claim 15, Aitchison discloses a method of gas metal arc welding (GMAW) (Para. 0014, lines 3-4, “…deposited by a welding process such as, for example, a process selected from MIG welding…”) Inconel to stainless steel using a welding system having a welding power source (Para. 0062, lines 10-11, “…matrix material maybe selected from…stainless steel, Inconel alloys…”, where, Para. 0062, lines 3-4, “Those having ordinary skill may select a suitable welding wire based on the material from which the surface on which the overlay is to be applied is composed.”), the method comprising: 
wherein the Inconel end surface has a first thickness and the steel plate has a second thickness that is greater than the first thickness (Page 33, Claim 26, “…thickness of the first layer is in the range of 3 to 15 mm.”, and Claim 27, “…thickness of the second layer is in the range of 3 to 8 mm.”) at the weldable joint (Para. 0034, lines 2-5, “Multilayer overlay 100 includes two 
welding the Inconel to the stainless steel along the weldable joint (Para. 0058, lines 3-4, “…conducting at least two welding passes with the apparatus to form an inner and an outer layer of the overlay…”, where the welding is done on the overlay or joint between the two layers, see modified Fig. 1): 
Aitchison does not disclose:
An diffuser to an end plate of an EGR cooler,
forming a weldable joint between an end surface of the Inconel diffuser and a peripheral surface of the stainless steel end plate,
Using a welding system having a constant voltage welding power source,
welding with the welding torch,
delivering an output from the welding power source to the welding torch during welding, wherein the output of the welding power source is in the range of 100 amps to 400 amps and in the range of 14 volts to 30 volts; and
delivering a continuous weld wire to a contact tip of the welding torch during welding, wherein a feed rate of the weld wire is in the range of 3 m/min. to 9 m/min.
delivering an output from the welding power source to the welding torch during welding, wherein the output of the welding power source is in the range of 100 amps to 400 amps and in the range of 14 volts to 30 volts, and
delivering a continuous weld wire to a contact tip of the welding torch during welding, wherein a feed rate of the weld wire is in the range of 3 m/min. to 9 m/min.

	One of ordinary skill in the art would have been motivated to make this modification as for the EGR cooler and diffuser structure, laser welding was seen to be relatively inexpensive and less time consuming to use, as stated by Lee, Page 4, Para. 2, line 1-2, “…laser welding…process time can be relatively inexpensive and relatively short…”. Therefore, using the method of gas metal arc welding from Aitchison on the EGR cooler and diffuser from Lee would be applying a known technique to a known device ready for improvement to yield predicable results. As Aitchison states that the welding process provides, Para. 0002, lines 1-2, “…corrosion, erosion and /or abrasion resistance to surfaces of articles of manufacture.”, it would have been obvious to use the method with the system in Lee to produce predictable results as welding in Lee already produced corrosion resistance (Page 4, Para. 1, line 2). The use of Inconel and stainless steel materials are also already known in Aitchison and would be applied to the diffuser and EGR cooler as those structures become the ‘articles of manufacture’ mentioned in Aitchison. 
	Additionally, Hsu discloses, in the similar field of welding methods, a welding system having a constant voltage (Para. 0003, lines 8-9, “…processes are often grouped…categories as…constant voltage processes…”), using a welding torch (Para. 0004, lines 4-5, “…wire is 
	One of ordinary skill in the art would have been motivated to make these modification as constant voltage, welding torches, and continuous wire feeding in gas metal arc welding are all commonly known features in the art as stated in Hsu, Background, Para. 0003-0004. While the amp and voltage range depend on a multitude of factors as stated by Hsu, Para. 0086, lines 1-6, “Regarding the particular DCEN processes involved, these will typically be performed at currents and voltages selected based at least in part on the electrode diameter, the electrode extension (e.g., contact tip to plate), the welding position, the workpiece or base plate type and diameter, the travel speed and deposition rates, the wire feed speed, and so forth.”, where the example range given by Hsu is typically known in the art.
Furthermore, Flamm discloses, in the similar field of welding processes, a weld wire feed rate within the range of 3-9 m/min (Page 6, Para. 4, lines 4-5, “…semi-automatic GMAW feed rates are typically in the range of 75 to 400 in / min.”, which converted to meters is 1.905 to 10.16 m/min). It would have been obvious for one of ordinary skill in the art before the effective 
	One of ordinary skill in the art would have been motivated to make this modification as for different arc length and welding voltages, the feed rate for the weld wire are known in the art as being typical as stated by Flamm, Page 6, Para. 4, lines 3-4, “…wire feeders can reach feed rates as high as 1200 in/min, semi-automatic GMAW feed rates are typically in the range of 75 to 400 in/min…”.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (CA 2830935 A1, hereinafter Aitchison) in view of Lee (KR 20180087883 A) and in view of Hsu et al. (US 20150076119 A1, hereinafter Hsu) and in view of Flamm et al. (JP 2019107698 A, hereinafter Flamm) and in further view of Penn et al. (US 20150315710 A1, hereinafter Penn).
Regarding claim 16, modified Aitchison teaches the method according to claim 15, as set forth above.
Modified Aitchison does not disclose: 
Wherein the Inconel diffuser includes Inconel 625 alloy and the stainless steel end plate includes stainless steel 316 alloy.
However, Penn discloses, in the same field of welding processes, a cladding or welding material that includes Inconel 625 alloy and stainless steel 316 alloy (Page 21, Claim 8, “…cladding material composition is selected from the group consisting of…Inconel 625…Stainless Steel 316…”, where in Para. 0057, line 1, “Cladding is a welding process…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using specific alloys that have corrosion or erosion resistance as stated by Penn, Para. 0059, lines 1-3, “Specific cladding materials, such as alloys, are selected for desired properties such as corrosion or erosion resistance.”
Regarding claim 17, modified Aitchison teaches the method according to claim 16, as set forth above, discloses wherein the weld wire is an Inconel alloy (Inherently disclosed in Aitchison, Para. 0062, lines 3-4, “Those having ordinary skill may select a suitable welding wire based on the material from which the surface on which the overlay is to be applied is composed.”, where the material can be selected from, Para. 0062, lines 10-11, “…matrix material may be selected from…Inconel alloys…” ).
Regarding claim 18, modified Aitchison teaches the method according to claim 17, as set forth above.
Modified Aitchison does not disclose:
Wherein the weld wire has a diameter in the range of 0.025 inches (0.635 mm) to 0.045 inches (1.14 mm).
However, Flamm discloses, a weld wire with a diameter in the range of 0.025-0.045 inches (Page 5, Para. 3, lines 4-6, “…diameter of the electrode used in gas metal arc welding (GMAW) is typically 0.07 to 0.24 centimeters)…But may be as large as 0.41 centimeters (0.16 inches)…”, where the range of 0.07-0.41 cm is 0.7-4.1 mm and includes values that overlap with the range of 0.635 – 1.14 mm). It would have been obvious for one of ordinary skill in the art 
	One of ordinary skill in the art would have been motivated to make this modification as for different processes and base substrates, the diameter values for the weld wire are known in the art as being typical as stated by Flamm, “Page 5, Para. 3, lines 4-6, “…diameter of the electrode used in gas metal arc welding (GMAW) is typically…”.
Regarding claim 19, modified Aitchison teaches the method according to claim 16, as set forth above, discloses wherein the first thickness is less than the 35% of the second thickness (Inherently disclosed in Aitchison, Page 33, Claim 26, “…thickness of the first layer is in the range of 3 to 15 mm.”, and Claim 27, “…thickness of the second layer is in the range of 3 to 8 mm.”, where the maximum thickness of a layer is 15 mm and 35% of 15 mm is 5.25 mm, which the other layer contains values from 3-8 mm).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aitchison et al. (CA 2830935 A1, hereinafter Aitchison) in view of Lee (KR 20180087883 A) and in view of Hsu et al. (US 20150076119 A1, hereinafter Hsu) and in view of Flamm et al. (JP 2019107698 A, hereinafter Flamm) and in view of Penn et al. (US 20150315710 A1, hereinafter Penn) and in further view of Hutchison et al. (US 20140367370 A1, hereinafter Hutchison).
Regarding claim 20, modified Aitchison teaches the method according to claim 19, as set forth above, discloses wherein the output of the welding power source is greater than 250 amps (Inherently disclosed from the teaching of Hsu, Para. 0086, lines 7-8, “…with currents ranging from 150 to 450 Amps.”), and the second thickness is in the range of 3 mm to 5 mm (Inherently   Page 31, Claim 19, “…thickness of the second layer is in the range of 3 to 8 mm.”).
Modified Aitchison does not disclose:
Wherein the output of the welding power source less than 20 volts,
wherein the weld wire has a diameter in the range of 0.025 inches (0.635 mm) to 0.045 inches (1.14 mm).
However, Hutchison discloses, in the similar field of welding processes, a welding power source with less than 20 volts (Para. 0021, lines 11-12, “…voltage level 60 may be between approximately 15 to 25 volts…”. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method in modified Aitchison with the more specific voltage interval as taught by Hutchison.
	One of ordinary skill in the art would have been motivated to make this modification as the voltage can vary as stated by Hutchison on the, Para 0021, lines 3-6, “…different ranges based at least in part on the desired weld parameters input via the operator interface, the electrode, the feed rate of the electrode, the gas, the work piece, or any combination thereof…”.
	Furthermore, it is noted that Aitchison states that those with ordinary skill in the art will anticipate changes to values in the welding process depending on the materials used, Para. 0064, lines 4-7, “Those having ordinary skill in welding may readily select suitable feed rates, voltages, currents, and any other welding device settings, based on the character of the surface and the welding wire used.”. From Aitchison, this means that different ranges of values are inherently known to those with ordinary skill in the art but for the purposes of substantive examination, the specific ranges have been found in prior art as well.

	One of ordinary skill in the art would have been motivated to make this modification as for different processes and base substrates, the diameter values for the weld wire are known in the art as being typical as stated by Flamm, “Page 5, Para. 3, lines 4-6, “…diameter of the electrode used in gas metal arc welding (GMAW) is typically…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.


/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
02/04/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761